Citation Nr: 1628066	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969 during the Vietnam War Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A copy of the hearing transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every due consideration.

At the outset, the Veteran has asserted that his current psychiatric disorder(s) was caused by his service-connected disabilities.  On remand, appropriate notice and development should by undertaken concerning the secondary service connection theory of entitlement, to include obtaining a VA medical opinion.  See 38 C.F.R. § 3.310.

At the Veteran's November 2014 hearing, he testified that he underwent two Veterans Evaluation Services (VES) examinations in September 2013, one by a private psychiatrist who diagnosed him with PTSD.  There is no such document associated with the claims folder.  Any such record, should it exist, should be obtained on remand, as well as the Veteran's updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim for service connection for an acquired psychiatric disorder, as secondary to service-connected disabilities.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain a September 13, 2013 VES psychiatric treatment record from the Veterans Evaluating Services (VES) and associate it with the claims file.  If no such record exists, this must be documented in the claims folder.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2015 to the present.

4.  After completing the above, schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he has reviewed the folder in conjunction with the examination.

(a) The examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for any current psychiatric disorder, to include PTSD. 

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder (i.e., major depressive disorder, anxiety disorder, etc.) had its clinical onset during active service or is related to the Veteran's claimed in-service stressors.

 (c) The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder was either (i) caused by, or (ii) permanently worsened (aggravated) by the Veteran's service-connected glaucoma, diabetes mellitus, peripheral vascular disease of the lower extremities, peripheral neuropathy of the lower extremities, hypertension, hearing loss, and/or tinnitus.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

